Citation Nr: 9917286	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-30 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for status post-operative 
right shoulder separation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to April 
1991.  He also had various periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA), including periods of ACDUTRA from June 1989 to 
September 1989 and June 1990 to August 1990.   

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
status post-operative right shoulder separation.


REMAND

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based the medical evidence of record, including an 
April 1999 private medical opinion, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if preexisting active service, 
was aggravated therein.  38 U.S.C.A. 1110, 1131 (West 1991); 
38 C.F.R. 3.303 (1998).  

Service connection may be granted for an injury or disease 
incurred during active military, naval, or air service. 38 
U.S.C.A. §§ 105, 1110, 1131 (West 1991).  Service connection 
may also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing ACDUTRA or 
injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) 
and (c) ACDUTRA means, in pertinent part, full- time duty in 
the Armed Forces performed by Reserves for training and full-
time duty as members of the Army National Guard or Air 
National Guard of any State.  Under 38 U.S.C.A. § 101(23) 
(a), (b) and (c), INACDUTRA means, in pertinent part, duty 
other than full-time duty performed by Reserves for training, 
other other-than-full-time duty prescribed for Reserves by 
the Secretary, or special additional duties authorized for 
Reserves by an authority designated by the Secretary.

The veteran contends that his pre-existing right shoulder 
disorder was aggravated during active duty and/or during a 
period of INACDUTRA while on a weekend drill.

In order to determine whether the veteran is entitled to 
service connection, the issue before the Board becomes 
whether during active duty or INACDUTRA he was disabled from 
a disease or injury incurred in or aggravated in line of 
duty.  During his May 1999 hearing, the veteran stated that 
during Desert Storm, January 1991 to April 1991, his right 
shoulder disorder was aggravated by the general stress of 
unloading and loading equipment, and then a re-injury 
occurred in July 1992 while completing a weekend drill.

Of record are several reports from D.V.G., M.D., reflecting 
that the veteran's right shoulder disability was aggravated 
by physical activities associated with the drills in the 
Marine Corps.  It was not specified when the aggravation took 
place or what the physician based the opinion on.  

In June 1997, the veteran presented himself for a VA 
examination and reported working at a windshield replacement 
shop.  The examination report notes degenerative arthritis of 
the right shoulder.  While the veteran's right shoulder 
history was noted, the examiner did not provide an opinion as 
to the etiology of the current disorder.  The Board finds 
that it would be helpful if the examiner would provide an 
opinion as to whether the veteran's right should disorder was 
aggravated by service and, if so, describe the level of 
disability attributable to such aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, which includes obtaining an 
adequate VA examination.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


1.  The veteran is requested to submit 
or identify any additional evidence that 
is pertinent to the issue on appeal.  
The RO, after obtaining any necessary 
authorization, should contact D.V.G., 
M.D., and obtain the veteran's complete 
treatment folder.  The doctor should 
also be requested to specify when the 
right shoulder increased in severity and 
what amount of the present right 
shoulder disability is related to 
service.  Any records obtained should be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his post 
operative right shoulder separation.  
The examiner should provide an 
explanation for any proffered opinions.  
In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available 
to the physician and reviewed prior to 
the examination.

The examiner should provide an opinion as 
to whether any present right shoulder 
disorder underwent an increase in 
severity during service, and if so, 
provide an opinion as to the level of 
disability aggravated by service, in 
measurable terms.  The examiner should 
reconcile any opinions with the other 
clinical data of record, including the 
April 1999 report by D.V.G., M.D..  A 
complete rationale for the opinions given 
should be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.  The RO 
should consider all applicable law and 
regulations, including 38 C.F.R. § 3.306 
(1998) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).


After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










